


Exhibit 10.2
BROCADE COMMUNICATIONS SYSTEMS, INC.
CHANGE OF CONTROL RETENTION AGREEMENT
This Change of Control Retention Agreement (the “Agreement”) is entered into as
of October 25, 2013 (the “Effective Date”) by and between Brocade Communications
Systems, Inc. (the “Company”) and [NAME] (“Executive”).
RECITALS
A.    It is expected that the Company from time to time will consider the
possibility of a Change of Control. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the
Executive and can cause the Executive to consider alternative employment
opportunities.
B.    The Board believes that it is in the best interests of the Company and its
stockholders to provide the Executive with an incentive to continue his or her
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its stockholders.
C.    In order to provide the Executive with enhanced financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Executive with certain severance benefits upon the Executive’s
termination of employment.
AGREEMENT
In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:


1.At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company is and shall continue to be “at-will” employment.
Executive and the Company acknowledge that this employment relationship may be
terminated at any time, upon written notice to the other party, with or without
good cause or for any or no cause, at the option either of the Company or
Executive. However, as described in this Agreement, Executive may be entitled to
severance benefits depending upon the circumstances of Executive’s termination
of employment.


2.Severance Benefits.


(a)Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason during the Term or any duly authorized
extension thereof (as set forth in Section 9 below), Executive will be entitled
to any (i) unpaid Base Salary accrued up to the effective date of termination,
(ii) unpaid, but earned and accrued annual incentive for any completed fiscal
year as of his termination of employment, (iii) benefits or compensation as
provided under the terms of any employee benefit and compensation agreements or
plans applicable to Executive, and (iv) unreimbursed business expenses required
to be reimbursed to Executive.


(b)Termination Without Cause not in Connection with a Change of Control. If
Executive’s employment is terminated by the Company without Cause during the
Term or any duly authorized extension thereof (as set forth in Section 9 below),
and such termination does not occur in Connection with a Change of Control,
then, subject to Sections 3, 5, and 6, Executive will receive: (i) twelve (12)
months of Executive’s base salary, as in effect immediately prior to the date of
termination, (ii) reimbursement for premiums paid for medical, dental and vision
benefits (the “COBRA Benefits”) for Executive and Executive’s eligible
dependents under the Company’s benefit plans for the lesser of: (x) twelve (12)
months following Executive’s termination of employment or (y) such earlier date
that Executive and Executive’s eligible dependents are covered under another
policy, payable when such premiums are due (provided Executive and Executive’s
eligible dependents validly elect to continue coverage under applicable law),
and (iii) Executive’s outstanding and vested stock options and/or stock
appreciation rights as of Executive’s




--------------------------------------------------------------------------------




termination of employment date will remain exercisable until the nine (9) month
anniversary of the termination of employment date; provided, however, that the
post-termination exercise period for any individual stock option and/or stock
appreciation right will not extend beyond the earlier of its original maximum
term or the tenth (10th) anniversary of the original date of grant.


(c)Termination Without Cause or Resignation for Good Reason in Connection with a
Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, in either case during the Term or
any duly authorized extension thereof (as set forth in Section 9 below), and the
termination is in Connection with a Change of Control, then, subject to
Sections 3, 5, and 6, Executive will receive: (i) twelve (12) months of
Executive’s base salary, as in effect immediately prior to the date of
termination, (ii) 100% of Executive’s target cash bonus under the Company’s
Senior Leadership Plan for the fiscal year in which Executive’s termination
occurs, (iii) reimbursement for premiums paid for COBRA Benefits for Executive
and Executive’s eligible dependents under the Company’s benefit plans for twelve
(12) months following Executive’s termination of employment or (y) such earlier
date that Executive and Executive’s eligible dependents are covered under
another policy, payable when such premiums are due (provided Executive and
Executive’s eligible dependents validly elect to continue coverage under
applicable law), (iv) Executive’s outstanding and vested stock options and/or
stock appreciation rights as of Executive’s termination of employment date
(including, but not limited to, any awards that vest under clause (v) below)
will remain exercisable until the nine (9) month anniversary of the termination
of employment date; provided, however, that the post-termination exercise period
for any individual stock option and/or stock appreciation right will not extend
beyond the earlier of its original maximum term or the tenth (10th) anniversary
of the original date of grant and (v) full accelerated vesting with respect to
Executive’s then outstanding, unvested equity awards that were granted to
Executive on or prior to the date hereof or during the Term (or any duly
authorized extension thereof). For purposes of clarification, any subsequent
determination by the Board or Compensation Committee of the Board to reduce the
amount of acceleration following the term of this Agreement shall not affect any
grants of equity awards made prior to the expiration of such term unless
otherwise agreed to in writing by the Executive.


(d)Treatment of Equity on a Going Private Transaction. In the event of a Going
Private Transaction, Executive will have the right (the “Put Right”) to require
the Company to purchase any Company common stock held by Executive at a purchase
price per share (the “Put Price”) equal to the Fair Market Value on the date of
Executive’s termination of employment. The Put Right shall only be exercisable
during the thirty (30) day period on and after Executive’s termination of
employment for any reason following a Going Private Transaction and, to the
extent not exercised following the expiration of such thirty (30) day period the
Put Right shall terminate without consideration. Notwithstanding the foregoing,
the Put Right shall immediately terminate if the capital stock of the Company
(or its parent or successor) becomes publicly-traded after the Going Private
Transaction. The Put Right may be exercised only with respect to shares of
Company common stock. If Executive holds shares subject to vested stock options
and/or stock appreciation rights, then such options and/or rights must be
exercised prior to the exercise of the Put Right. If Executive chooses to
exercise the Put Right, the Executive must sign the Put Right Exercise Notice,
in the form attached hereto as Exhibit A (the “Exercise Notice”) and timely
deliver a completed Exercise Notice to the General Counsel of the Company (or
its successor) in accordance with Section 8 hereof. The Put Right shall be
deemed exercised upon the date that the Exercise Notice is received by the
General Counsel of the Company (or its successor). The Company (or its
successor) must pay the Put Price in cash (or cash equivalents) within ten (10)
business days following the exercise of the Put Right.


(e)Voluntary Termination without Good Reason; Termination for Cause. If
Executive’s employment with the Company terminates voluntarily by Executive
without Good Reason or is terminated for Cause by the Company, then (i) all
further vesting of Executive’s outstanding equity awards will terminate
immediately, (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately, and (iii) Executive will be eligible for
severance benefits only in accordance with the Company’s then established plans,
programs, and practices.


(f)Termination due to Death or Disability. Notwithstanding anything to the
contrary in this Agreement, if Executive’s employment terminates by reason of
death or Disability, then (i) Executive’s outstanding




--------------------------------------------------------------------------------




equity awards will terminate in accordance with the terms and conditions of the
applicable award agreement(s); (ii) all payments of compensation by the Company
to Executive hereunder will terminate immediately, and (iii) Executive will be
entitled to receive benefits only in accordance with the Company’s then
established plans, programs, and practices.


(g)Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with the
termination of Executive’s employment. To the extent Executive is entitled to
receive severance or similar payments and/or benefits under any other Company
plan, program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be so reduced, except where
the Company (as authorized by the Compensation Committee or Board) and Executive
expressly agree in writing that such additional benefits are intended to be in
addition to (and not in lieu of) the severance benefits under this Agreement.


(h)Timing of Severance Benefit Payments. If the Separation and Release Agreement
(as defined below) becomes effective by the Release Deadline Date, severance
payments and benefits under this Agreement will be paid on the first business
day after the Release Deadline Date (as defined below), but not later than March
15th of the year following the year of Executive’s termination of employment,
except as required by Section 6. Any cash payments under Section 2(b)(i) or
Sections 2(c)(i)-(ii) will be paid in a lump sum.


3.Conditions to Receipt of Severance; No Duty to Mitigate.


(a)Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 2 will be subject to Executive signing and not revoking a
separation agreement and release of claims (the “Separation and Release
Agreement”) in the form provided to Executive by the Company, which must be
executed on or following Executive’s termination of employment and become
effective no later than sixty (60) days following the date Executive’s
employment terminates or such earlier period required by the Separation and
Release Agreement (such deadline, the “Release Deadline Date”). If the
Separation and Release Agreement does not become effective by the Release
Deadline Date, Executive forfeits any rights to severance benefits under this
Agreement. No severance will be paid or provided until the Separation and
Release Agreement becomes effective.


(b)Nondisparagement. During the term of Executive’s employment and for twelve
(12) months thereafter, Executive will not knowingly disparage, criticize, or
otherwise make any derogatory statements regarding the Company, its directors,
or its officers. The foregoing restrictions will not apply to any statements
that are made truthfully in response to a subpoena or other compulsory legal
process.


(c)Other Requirements. Executive agrees to continue to comply with the terms of
the Company’s Employment, Confidential Information, Invention Assignment and
Arbitration Agreement entered into by Executive (the “Confidential Information
Agreement”).


(d)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.


4.Definitions.


(a)Cause. For purposes of this Agreement, “Cause” means (i) Executive’s willful
and continued failure to perform the duties and responsibilities of his position
that is not corrected within a thirty (30) day correction period that begins
upon delivery to Executive of a written demand for performance from the Board
that describes the basis for the Board’s belief that Executive has not
substantially performed his duties; (ii) any act of personal dishonesty taken by
Executive in connection with his responsibilities as an employee of the Company
with the intention or reasonable expectation that such may result in substantial
personal enrichment of Executive; (iii) Executive’s conviction of, or plea of
nolo contendre to, a felony that the Board reasonably believes has had or will
have a material detrimental effect on the Company’s reputation or business, or
(iv) Executive materially breaching Executive’s Confidential




--------------------------------------------------------------------------------




Information Agreement, which breach is (if capable of cure) not cured within
thirty (30) days after the Company delivers written notice to Executive of the
breach.


(b)Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:


(i)the consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation;


(ii)the consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets;


(iii)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company's then outstanding voting securities; or


(iv)a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.


(c)Disability. For purposes of this Agreement, Disability will have the same
defined meaning as in the Company’s long-term disability plan.


(d)Fair Market Value. For purposes of Section 2(d) of this Agreement, “Fair
Market Value” means the fair market value of a share of Company common stock as
reasonably determined by a qualified independent third-party appraiser and set
forth in a written valuation report. The valuation report shall not take into
account any discount for (i) a lack of marketability or (ii) a minority
interest. So long as the Put Right is outstanding, the Company must obtain an
updated valuation report at least semi-annually and shall update the valuation
report more frequently if a material event affecting the common stock of the
Company has occurred.


(e)Going Private Transaction. For purposes of this Agreement, a “Going Private
Transaction” shall mean a Change of Control in which the capital stock of the
Company (or its parent or successor) is not publicly-traded immediately
following the consummation of such transaction.


(f)Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following, without Executive’s consent: (i) a material
reduction of Executive’s duties, title, authority or responsibilities in effect
immediately prior to a Change of Control; (ii) a material reduction in
Executive’s base salary or target annual cash incentive compensation; (iii) the
failure of the Company to obtain the assumption of the Agreement by the
successor, or (iv) the Company requiring Executive to relocate his or her
principal place of business or the Company relocating its headquarters, in
either case to a facility or location outside of a thirty-five (35) mile radius
from Executive’s current principal place of employment; provided, however, that
Executive only will have Good Reason if the Executive gives written notice to
the Chief Executive Officer of the Company of the event or circumstance
constituting Good Reason specified in any of the preceding clauses within ninety
(90) days of its initial occurrence and such event or circumstance is not cured
within thirty (30) days after Executive gives such written notice to the




--------------------------------------------------------------------------------




Chief Executive Officer of the Company. Executive’s actions approving any of the
foregoing changes (that otherwise may be considered Good Reason) will be
considered consent for the purposes of this Good Reason definition.


(g)In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated within, three
(3) months prior to, or twelve (12) months following a Change of Control.


5.Excise Taxes. In the event that the benefits provided for in this Agreement
constitute “parachute payments” within the meaning of Section 280G of the Code
and will be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s severance benefits payable under the terms of
this Agreement will be either


(a)delivered in full, or


(b)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance benefits, notwithstanding that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants or another nationally-recognized public
accounting firm chosen by the Company (the “Accountants”), whose determination
will be conclusive and binding upon Executive and the Company for all purposes.
In the event of a reduction in benefits hereunder, the reduction will occur in
the following order: reduction of cash payments; cancellation of vesting
acceleration of equity awards; reduction of employee benefits. For purposes of
making the calculations required by this Section 5, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.


6.Section 409A.


(a)Notwithstanding Sections 2 and 3 hereof, no Deferred Payments (as defined
below) or other severance benefits that otherwise are exempt from Section 409A
(as defined below) pursuant to Treasury Regulation Section 1.409A-1(b)(9) shall
become payable until Executive has a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the final regulations and any guidance promulgated thereunder
(“Section 409A”).


(b)Notwithstanding Sections 2 and 3 hereof, if Executive is a “specified
employee” within the meaning of Section 409A at the time of his separation from
service (other than due to death), and the severance payments and benefits
payable to him, if any, pursuant to the Agreement, when considered together with
any other severance payments or separation benefits, are considered deferred
compensation under Section 409A (together, the “Deferred Payments”), such
Deferred Payments that otherwise are payable within the first six (6) months
following Executive’s separation from service will become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Executive’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, in the event of Executive’s death following Executive’s
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of his death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable




--------------------------------------------------------------------------------




to each payment or benefit. Each payment and benefit payable under the Agreement
is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.


(c)Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the Agreement. Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of Section 6(a).


(d)Section 409A Limit. “Section 409A Limit” shall mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of Executive’s termination of employment; or (ii) the maximum
amount that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Executive’s employment is
terminated.


(e)Any portion of the severance payments or other deferred compensation
separation benefits in excess of the Section 409A Limit shall accrue and, to the
extent such portion of the severance payments or other deferred compensation
separation benefits would otherwise have been payable within the first six
(6) months following Executive’s termination of employment, they will become
payable on the date that is six (6) months and one (1) day following the date of
Executive’s termination of employment.


(f)All subsequent severance payments or other deferred compensation separation
benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.
 
(g)For these purposes, each severance payment is hereby designated as a separate
payment and will not collectively be treated as a single payment.


(h)This provision is intended to comply with the requirements of Section 409A so
that none of the severance payments and benefits to be provided hereunder will
be subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. The Company and Executive agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.


7.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.


8.Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent overnight by a
well established commercial overnight service, or (c) four days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:
If to the Company:


Attn: General Counsel




--------------------------------------------------------------------------------




Brocade Communications Systems, Inc.
130 Holger Way
San Jose, CA 95134
If to Executive:
at the last residential address known by the Company.


9.Term. This Agreement shall remain in effect until the three (3) year
anniversary of the Effective Date (the “Term”), and may be extended upon mutual
written consent of the Executive and the Company (as authorized by the
Compensation Committee or Board); provided, however, the Term shall be
automatically extended without any further action if the Company has entered
into a definitive agreement regarding a Change of Control (a “Pending
Transaction”) until (i) twelve (12) months following the consummation of such
Pending Transaction or (ii) such definitive agreement has terminated pursuant to
its terms without a Change of Control occurring. Notwithstanding the foregoing,
the acceleration provision set forth in Section 2(c)(v) hereof with respect to
equity awards granted prior to the expiration of the Term (or any extension
thereof) shall survive expiration of the Term (and any duly authorized extension
thereof).


10.Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.


11.Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, will be subject to binding arbitration in Santa Clara County,
California before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, supplemented by the California Rules
of Civil Procedure. The Parties agree that the prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties hereby agree to waive
their right to have any dispute between them resolved in a court of law by a
judge or jury. This paragraph will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to Executive’s obligations under this Agreement.


12.Integration. This Agreement represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral, including any agreements
that provide for severance benefits and any agreements that provide for vesting
acceleration of Executive’s outstanding equity awards (except for any terms that
provide for the accelerated vesting of Executive’s equity awards if they are not
assumed or substituted by a successor corporation). For example, but not by way
of limitation, this Agreement replaces and supersedes the Change of Control
Retention Agreement entered into as of _______, as amended, between Executive
and the Company. No waiver, alteration, or modification of any of the provisions
of this Agreement will be binding unless in a writing that specifically
references this Section and is signed by duly authorized representatives of the
parties hereto.


13.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.


14.Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


15.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.


16.Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).




--------------------------------------------------------------------------------






17.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.


18.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, effective as of the date set forth
in the first paragraph of this Agreement.
COMPANY:


BROCADE COMMUNICATIONS SYSTEMS, INC.
 
 
 
 
 
 
 
 
 
Signature:
 
 
 
Date:
 
, 2013
 
Print Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 



EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
, 2013
 
[NAME]
 
 
 
 
 
 
 
 
 
 
 
 
 
 





















































[SIGNATURE PAGE TO CHANGE OF CONTROL RETENTION AGREEMENT]




--------------------------------------------------------------------------------




EXHIBIT A
PUT RIGHT EXERCISE NOTICE
Brocade Communications Systems, Inc.
130 Holger Way
San Jose, CA 95134


Attn: General Counsel


1.Exercise of Put. Effective as of the Company’s receipt of this Exercise
Notice, the undersigned (“Executive”) hereby irrevocably elects to exercise the
right to require Brocade Communications Systems, Inc. (the “Company”) to
purchase ______________ shares (the “Put Shares”) of the Common Stock of the
Company from Executive.


2.Delivery of Payment. In accordance with Section 2(d) of Executive’s Change of
Control Agreement, with respect to each Put Share, the Company shall deliver the
Fair Market Value (as defined in the Change of Control Agreement) of a Share of
Common Stock as of the date of Executive’s termination of employment. Payment
shall be made in cash or cash equivalents within ten (10) business days of the
Company’s receipt of this Exercise Notice to the address listed below.


3.Tax Consultation. Executive understands that Executive may suffer adverse tax
consequences as a result of Executive’s disposition of the Shares. Executive
represents that Executive has consulted with any tax consultants Executive deems
advisable in connection with the purchase or disposition of the Shares and that
Executive is not relying on the Company for any tax advice.




--------------------------------------------------------------------------------




Executive represents and warrants that Executive is the record or beneficial
owner of the Put Shares and that Executive has good, valid and marketable title
to such Put Shares, free and clear of any lien and any other limitation or
restriction (including any restriction on the right to vote or otherwise
transfer such Put Shares, but excluding any restriction imposed by applicable
law).    
Submitted by:
 
Accepted by:
 
 
 
EXECUTIVE:
 
BROCADE COMMUNICATIONS SYSTEMS, INC.
 
 
 
 
 
 
 
 
By
 
 
 
Print Name
 
Date of Receipt

Address:
 
 
 
 
 
 
 
 
 
 
 



        
    
        


                                




